DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant indicates in his arguments that claim 8 has been omitted, because claim 8 was not included in the original PCT. Examiner objects because all the claims must be shown sequentially numbered, and the status of the claims must be shown. One cannot omit a claim. Is claim 8 canceled? If so it must be shown on amended claims sheet. The claim worksheet indicates there is a claim 8 dependent on claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoura (CN101809498), in view of, Masashi (CN105408777).

          Minoura teaches:
          A total reflection screen for reflecting projection light from a projector into a field of view of a viewer, comprising a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light, (abstract; para(s) 0081-0090; 110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)

          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, and (110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)


          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer, (abstract; para(s) 0081-0090; 110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)


          Minoura does not teach:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, and wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively.  

          Masashi teaches:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, and wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively.  (para(s) 0061, 0084, 0161, 0107; fig 12, ‘shows concentric circular microstructures’)

          It would have been obvious before the effective filing date of the invention to combine the ‘reflective projection screen’ of Minoura with the ‘reflection screen’ of Masashi in order to provide a projection screen with high contrast, increased gain, and increased viewing angles observed by the observer.

          In regards to claim 2, Minoura discloses a  total reflection screen according to claim 1, (see claim rejection 1) Masashi discloses wherein the total reflection layer further comprises a transparent -3-Appln. No.: 16/636,484Attorney Docket No.: 0380-000007/US/NPA substrate layer, and wherein the plurality of microstructure units are cured on the transparent substrate layer by coating resin and then UV curing or thermoforming.  (para(s) 0087, 0094, 0167)

          In regards to claim 7, Minoura discloses a total reflection screen according claims 1, (see claim rejection 1) wherein the light diffusing layer is formed of one of a volume scattering film, an irregular surface scattering film, and a regular surface micro-lens array film.  (140 fig. 1, ‘light scattering layer’ ~ ‘diffusion layer’)

          In regards to claim 9, Minoura discloses a total reflection screen according to claim1, wherein the second material layer is an air layer.  (para 0084, ‘n1= 1.0 is air’; para 0024, ‘recites air’)

          In regards to claim 10, Minoura discloses a total reflection screen according to claim1, (see claim rejection 1) wherein the two intersecting planes are configured in such a manner that the projection light travels, after being totally reflected for a first time, in a direction parallel to the plane of the total reflection screen. (abstract; para 0090, recites: ‘retro-reflective layer 110 and the low- refractive-index layer 120, the larger the critical angle, and the greater the total reflection component of the light incident on the retro-reflective surface’).


          In regards to claim 11, Minoura discloses a  total reflection screen according to claim1, (see claim rejection 1) Masashi discloses wherein a rotation central axis of the plurality of the microstructure units that are rotationally symmetrical is perpendicular to the plane of the total reflection screen and located below the total reflection screen. (LS fig(s) 1, 10, 14, ‘image source’; para(s) 0061, 0084, 0161, 0107; fig 12, ‘shows concentric circular microstructures’) 


          In regards to claim 12, Minoura discloses a projection system comprising a projector and a total reflection screen for reflecting projection light from the projector into a field of view of a viewer, (abstract; para(s) 0081-0090; 110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)

           wherein the total reflection screen comprises a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light, (110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)

          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, and (130 fig. 1, ‘light absorbing layer’; para(s) 0081-0090)

          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer,  (abstract; para(s) 0081-0090; 110, 130, 140 fig. 1, ‘retroreflective layer’, ‘light absorbing layer’, ‘light scattering layer ~ diffusion layer’)
 
          Masashi discloses:
          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, and wherein each of the microstructure units comprises two intersecting planes which are confiqured in such a manner that the projection liqht is totally reflected at both of the two intersecting planes successively.  (para(s) 0061, 0084, 0161, 0107; fig 12, ‘shows concentric circular microstructures’)


          In regards to claim 13, Minoura discloses a projection system according to claim 12, (see claim rejection 12) Masashi discloses wherein the projector is an ultra-short focus projector located below the total reflection screen. (LS fig(s) 1, 10, 14, ‘image source’)
 
          In regards to claim 14, Minoura discloses a projection system according to claim 12, (see claim rejection 12) Masashi discloses wherein the total reflection layer further comprises a transparent substrate layer, and wherein the plurality of microstructure units are cured on the transparent substrate layer by coating resin and then UV curing or thermoforming.  (para(s) 0087, 0094, 0167)

          In regards to claim 19, Minoura discloses a  projection system according to claim 12, (see claim rejection 12) wherein the two intersecting planes are configured in such a manner that the projection light travels, after being totally reflected for a first time, in a direction parallel to the plane of the total reflection screen. (140 fig. 1, ‘light scattering layer’ ~ ‘diffusion layer’; para 0090, recites: ‘retro-reflective layer 110 and the low- refractive-index layer 120, the larger the critical angle, and the greater the total reflection component of the light incident on the retro-reflective surface’).
           In regards to claim 20, Minoura discloses a projection system according to claim 12, (see claim rejection 12) Masashi discloses wherein the projector is arranged on the rotation central axis of the plurality of the microstructure units. (LS fig(s) 1, 10, 14, ‘image source’; para(s) 0061, 0084, 0161, 0107; fig 12, ‘shows concentric circular microstructures’)
 
          In regards to claim 21, Minoura discloses a total reflection screen according to claim 12, (see claim rejection 12) wherein the light diffusing layer is formed by laminating at least one of the volume scattering film, the irregular surface scattering film, and the regular surface micro-lens array film. (para(s) 0087, 0094, 0167)


Allowable Subject Matter

Claims 3-6, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852